Oo Oo nN HD A BR W NO

NY NY NY NY NY NY NY YN NNO Be Re Be RB eH Se Se eS RS
OoOnN DN HA BPW NY KH OD OHO WOH HD WH BW YH KF CO

 

 

Case 2:19-cr-00199-SAB ECFNo.17 filed 12/03/19 PagelD.25 Page 1 of 2

BRIAN T. MORAN

United States Attorney

Western District of Washington
Ye-Ting Woo

Assistant United States Attorney
700 Stewart Street, Suite 5220
Seattle, WA 98101

FILED IN THE
U S DISTRICT COURT
RN DISTRICT OF WASHINGTON

Gee 03 ante

SEAN F. McAVOY. CLERK

we CEPT
SPOKANE WASHINGTON

CASTES

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
vs.
SCOTT JOSEPH FRANKLIN,

Defendant.

The Grand Jury Charges:

2:19-CR-199-SAB
INDICTMENT

18 U.S.C. § 876(c)
Mailing Threatening Communications

 

COUNT 1

Mailing Threatening Communications

On or about October 14, 2019, within the Eastern District of Washington,

Defendant, SCOTT JOSEPH FRANKLIN, knowingly caused to be delivered by the

Postal Service according to the direction thereon, a communication, addressed to United

INDICTMENT - 1
0 mn HD wn BW NY

= SS —
Ww NO —& ©

NY NY KN NY NY NY NY KY KY YF FY KF
on HD MN FP WY KY COO Ww NHN

abi
5

 

 

 

 

Case 2:19-cr-00199-SAB ECF No. 17

States judges and Federal law enforcement officers, containing a threat to injure the

person of the addressees.

filed 12/03/19 PagelD.26 Page 2 of 2

All in violation of Title 18, United States Code, Section 876(c).

DATED this yy day of December 2019.

 

 

 

William Barr
United States Attorney General

Song DEES

RIAN T.
United States Attorney
Western District of Washington

 

 

INDICTMENT -— 2

 
